Wagner, Judge,
delivered the opinion of the court. •
This was an action brought on two promissory notes made by the appellant in favor of the respondent. An answer was filed, alleging that the respondent was not the real owner of the notes ; that although they were made and executed to him, they were given for a debt not due to him, but to on£ Busemoyer. On motion, the court rendered judgment in favor of the respondent, notwithstanding the answer, treating it as no defence to the action. The contract here made — the giving the notes — was with the respondent personally, and we do not think there can be any question about his right to maintain an action on them in his own name. If he took them in such a manner as to impress him- with a trust, the beneficiaries may at any time institute proper proceedings for the assertion of their rights. But the respondent had the possession of the notes and the legal title ; he, therefore, had such an interest as authorized him to sue.
Let the judgment be affirmed.
The other judges concur.